Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the pronoun “it” at lines 8 and 10.  It is difficult to determine to what claim element the pronoun refers.  Applicant could overcome this rejection by reciting the claim element each time it is to be referenced.
Claim 2 recites the pronoun “it” at lines 5 and 7.  It is difficult to determine to what claim element the pronoun refers.  Applicant could overcome this rejection by reciting the claim element each time it is to be referenced.
In claim 2, line 2, the limitation of “wherein a gear base material” which is unclear if this is the same gear base which is recited in claim 1 or it is an additional one.  

	In order to overcome above rejections the Applicant needs to refer back to each process step of claim 1 having further limitations similar to language in claim 3.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inagaki et al. (US 9,539,675) teaches a method for manufacturing a machined part (gear), wherein a dislocation is partially introduced (S3), through shot peening, only into a surface layer of a raw material 1 in a region 1a to be machined, graphite is partially deposited (S4), through heating, only in the surface layer of the region 1a to be machined, and then, the surface layer of the region 1a where graphite is deposited is removed, through machining (S5), only by an amount corresponding to a working margin 1c, thereby manufacturing a machined part 1' (abstract, Figs. 1 and 4). 
Akira et al. (JPH07290363(A)) teaches a shot peening process at the arc height of 0.2mmA or above is applied to a gear cut gear to be processed with hard shot balls 
Taniguchi et al. (US 8,430,974) teaches a method of manufacturing a gear that can be applied and used as a power transmission component in an automobile or the like, which has little heat treatment distortion and high fatigue strength and toughness wherein following the induction-hardening, a shot peening treatment is performed. By performing the shot peening treatment after the induction-hardening, the bending fatigue strength of carburized and induction-hardened components, in particular, can be further improved, as compared to only induction-hardening (col. 1, lines 6-11, 49-55, col. 7, lines 14-19, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/20/2021